DETAILED ACTION
	This office action is in response to the communication filed on July 30, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujarathi (US Pub 2019/0179664) in view of Parrotta (US Pub 2018/0276543) in view of Patterson (US Pub 2018/0300787) and in further view of Knupfer (US Pub 2020/0258045).

With respect to claim 1, Gujarathi discloses an information handling system operating an integration application development platform user profiling module comprising:
a processor (Gujarathi: Paragraph 35);
a memory (Gujarathi: Paragraph 35);
a network interface device (Gujarathi: Paragraphs 40 and 45) receiving a plurality of integration application development platform operation logs recording metadata for tracking selections of integration process visual elements of an integration application development platform by a plurality of users for developing business integration processes (Gujarathi: Paragraphs 15 and 22 – business integration application management system; Paragraph 34 and 58-60 – business integration process modeled by a user by adding visual elements representing integration process components provided via a visual graphical user interface, modules executing instruction provided by users; here Gujarathi does not disclose logs recording metadata for tracking selections, but the Parrotta reference discloses the features, as discussed below); and
an integration application development platform user profiling module to, upon execution by the processor, create an integration application user profile associated with each of the plurality of users created using the metadata (Gujarathi: Paragraphs 38, 63, 96, and 123 - creating a profile in response to input specific to business integration application development process provided by users, customized data integration software application developed by the users; here Gujarathi does not explicitly disclose profile created using metadata, but the Patterson reference discloses the features, as discussed below);
Gujarathi discloses creating a profile in response to visual element types specific to business integration application development process selected by users, however, Gujarathi does not explicitly disclose:
logs recording metadata for tracking selections;
The Parrotta reference discloses logs recording metadata for tracking selections (Parrotta: Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi and Parrotta, to have combined Gujarathi and Parrotta. The motivation to combine Gujarathi and Parrotta would be to accurately match visual objects to users based on user interaction data stored in logs (Parrotta: Paragraph 62).
Gujarathi discloses creating a profile in response to visual element types specific to business integration application development process selected by users, and Parrotta discloses log recording metadata for tracking selections of visual objects, however, Gujarathi and Parrotta do not explicitly disclose:

profile using metadata, wherein each of the user profiles are based on metadata descriptive of:
each individual user's experience; and
each individual user's skill level indicating a number of minimal.
The Patterson reference discloses a user profile based on metadata descriptive of each individual user's experience, the metadata for each individual user's experience used to group similar users, and each individual user's skill level (Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, and Patterson, to have combined Gujarathi, Parrotta, and Patterson. The motivation to combine Gujarathi, Parrotta, and Patterson would be to determine a list of available users by matching the metadata of the user profiles.
Gujarathi discloses user profiles being created in developing business integration processes in response to processing visual elements in business integration processes developed by the user, and Patterson discloses user profiles based on metadata descriptive of user experience and skill level, however, Gujarathi, Parrotta, and Patterson do not explicitly disclose:
user's skill level indicating a number of minimal;
The Knupfer reference discloses a user’s skill level indicating a minimum threshold number by the user (Knupfer: Paragraphs 9, 98, and 106 – user skill level maintained for a user profile, receive response input, track and register user interaction, update user skill level maintained for the user profile based on the response input and user interactions, for a particular skill user must have minimum threshold number of response tagged with that particular skill, search result listing candidates matching a desired skill level based on minimum threshold number for a requisite skill specified by the search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, Patterson, and Knupfer, to have combined Gujarathi, Parrotta, Patterson, and Knupfer. The motivation to combine Gujarathi, Parrotta, Patterson, and Knupfer would be to display a list of skilled candidate that match a desired skill level.

With respect to claim 2, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, further comprising metadata descriptive of each user's experience in the industry in which the business integration processes operates determined from data set fields descriptive of data sets transformed in the business integration process (Gujarathi: Paragraphs 19 and 53 – customizing based on field names or parameters such as name, location etc.; Parrotta: Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 3, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, wherein the metadata descriptive of the individual users' experience with the integration application development platform further comprises metadata indicating a subset of visual element types selected by the individual user, among a plurality of different visual element types, to develop the business integration processes (Parrotta: Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 4, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, wherein the metadata descriptive of the individual user's experience with the application development platform further includes metadata descriptive of a data mapping composition of the visual elements the individual user's select to develop the integration processes, the data mapping composition of the visual elements including augmentations made by the individual users to fieldnames associated with any given visual element presented in the business integration processes (Gujarathi: Paragraphs 19 and 53 – customizing based on field names or parameters such as name, location etc.; Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 5, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, wherein the metadata descriptive of the individual user's skill level further includes a number of business integration process steps used to develop the business integration process (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 6, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, further comprising:
metadata descriptive of the individual user's skill level that includes metadata descriptive of the number of different integration process visual elements used by the individual users to develop the integration processes (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 7, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, further comprising:
wherein the metadata includes metadata descriptive of the individual user's experience in an industry determined from keywords in the metadata descriptive of the integration process visual elements or data field labels used by the individual users to develop the business integration processes (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 8, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1, further comprising: metadata descriptive of each individual user's physical location (Patterson: Paragraphs 27, 30 and 39 and Claim 8 - metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 10, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1 further comprising:
the integration application development platform executing code instructions for a graphical user interface for displaying the selection and creation of the business integration process visual elements of the developed business integration process by the individual user (Gujarathi: Paragraphs 15 and 22 – business integration application management system; Paragraph 34 and 58-60 – business integration process modeled by a user by adding visual elements representing integration process components provided via a visual graphical user interface, modules executing instruction provided by users).

Claims 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujarathi (US Pub 2019/0179664) in view of Parrotta (US Pub 2018/0276543) in view of Patterson (US Pub 2018/0300787) in view of Knupfer (US Pub 2020/0258045) and in further view of Roman (US Pub 2016/0148330).

With respect to claim 9, Gujarathi in view of Parrotta in view of Patterson and in further view of Knupfer discloses the information handling system of claim 1,
Gujarathi discloses user profiles, Patterson discloses displaying a list of agent profiles available based on matching metadata of the agent profiles with a search criteria, and Knupfer discloses searching for candidates matching a minimum skill specified in their profiles, however, Gujarathi, Parrotta, Patterson, and Knupfer do not explicitly disclose:
notify at least one individual user of the plurality of users, via community collaboration system, that a second individual user has initiated question the at least one individual user has experience with based on the profile of the at least one individual user.
The Roman reference discloses notifying at least one individual user of a plurality of users, via community collaboration system, that a second individual user has initiated question the at least one individual user has experience with based on the profile of the at least one individual user (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, Patterson, Knupfer, and Roman, to have combined Gujarathi, Parrotta, Patterson, Knupfer, and Roman. The motivation to combine Gujarathi, Parrotta, Patterson, Knupfer, and Roman would be to routing a request for assistance to a user based on associated skill set and level of expertise (Roman: Paragraphs 2, 4, and 13). 

With respect to claim 11, Gujarathi discloses a computer implemented method of creating an integration application user profile of users of an integration application development platform for developing business integration processes, comprising:
receiving, at a network interface device (Gujarathi: Paragraphs 40 and 45), a plurality of integration application development platform operation logs recording metadata for tracking selections of integration process visual elements in an application development platform by a plurality of users for developing integration (Gujarathi: Paragraphs 15 and 22 – business integration application management system; Paragraph 34 and 58-60 – business integration process modeled by a user by adding visual elements representing integration process components provided via a visual graphical user interface, modules executing instruction provided by users; here Gujarathi does not disclose logs recording metadata for tracking selections, but the Parrotta reference discloses the features, as discussed below);
with a processor (Gujarathi: Paragraph 35) executing an integration application development platform user profiling module, creating an integration application user profile associated with each of the plurality of users created using the metadata (Gujarathi: Paragraphs 38, 63, 96, and 123 - creating a profile in response to input specific to business integration application development process provided by users, customized data integration software application developed by the users; here Gujarathi does not explicitly disclose profile created using metadata, but the Patterson reference discloses the features, as discussed below);
Gujarathi discloses creating a profile in response to visual element types specific to business integration application development process selected by users, however, Gujarathi does not explicitly disclose:
logs recording metadata for tracking selections;
The Parrotta reference discloses logs recording metadata for tracking selections (Parrotta: Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi and Parrotta, to have combined Gujarathi and Parrotta. The motivation to combine Gujarathi and Parrotta would be to accurately match visual objects to users based on user interaction data stored in logs (Parrotta: Paragraph 62).
Gujarathi discloses creating a profile in response to visual element types specific to business integration application development process selected by users, and Parrotta discloses log recording metadata for tracking selections of visual objects, however, Gujarathi and Parrotta do not explicitly disclose:
profiles using metadata, profiles based on metadata descriptive of:
each individual user's experience, the metadata for each individual user's experience used to group similar users;
each individual user's skill level indicating a number of minimal;
The Patterson reference discloses a user profile based on metadata descriptive of each individual user's experience, the metadata for each individual user's experience used to group similar users, and each individual user's skill level (Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, and Patterson, to have combined Gujarathi, Parrotta, and Patterson. The motivation to combine Gujarathi, Parrotta, and Patterson would be to determine a list of available users by matching the metadata of the user profiles.
Gujarathi discloses user profiles being created in developing business integration processes in response to processing visual elements in business integration processes developed by the user, and Patterson discloses user profiles based on metadata descriptive of user experience and skill level, however, Gujarathi, Parrotta, and Patterson do not explicitly disclose:
user's skill level indicating a number of minimal;
The Knupfer reference discloses a user’s skill level indicating a minimum threshold number by the user (Knupfer: Paragraphs 9, 98, and 106 – user skill level maintained for a user profile, receive response input, track and register user interaction, update user skill level maintained for the user profile based on the response input and user interactions, for a particular skill user must have minimum threshold number of response tagged with that particular skill, search result listing candidates matching a desired skill level based on minimum threshold number for a requisite skill specified by the search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, Patterson, and Knupfer, to have combined Gujarathi, Parrotta, Patterson, and Knupfer. The motivation to combine Gujarathi, Parrotta, Patterson, and Knupfer would be to display a list of skilled candidate that match a desired skill level.
Gujarathi discloses user profiles, Patterson discloses displaying a list of agent profiles available based on matching metadata of the agent profiles with a search criteria, and Knupfer discloses searching for candidates matching a minimum skill specified in their profiles, however, Gujarathi, Patterson, and Knupfer do not explicitly disclose:
matching the user profile of a first user with other users within a community collaboration system.
The Roman reference discloses matching a user profile of a first user with other users within a community collaboration system based on similarity of each individual user's experience and a higher user skill level above the first user (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Parrotta, Patterson, Knupfer, and Roman, to have combined Gujarathi, Parrotta, Patterson, Knupfer, and Roman. The motivation to combine Gujarathi, Parrotta, Patterson, Knupfer, and Roman would be to routing a request for assistance to a user based on associated skill set and level of expertise (Roman: Paragraphs 2, 4, and 13). 

With respect to claim 12, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11 wherein metadata descriptive of each individual user's experience with the integration application development platform for grouping with similar users includes metadata descriptive of each individual user's experience in an industry the business integration processes are developed by the individual user to operate within for the integration application user profiles (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 13, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11, wherein the metadata descriptive each individual user's skill level in developing the business integration processes indicates a number of different visual element types selected by the individual user to develop the business integration processes from a plurality of available different visual element types (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 14, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11, wherein the metadata descriptive of the individual user's skill level in developing the business integration processes further includes metadata descriptive of a data mapping composition of the visual elements selected by the individual user to develop the integration processes, the data mapping composition of the visual elements including augmentations made by the individual users to fieldnames associated with any given visual element presented in the business integration processes (Gujarathi: Paragraphs 19 and 53 – customizing based on field names or parameters such as name, location etc.; Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 15, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11, wherein the metadata descriptive of the individual user's skill level further includes a number of business integration process steps used to develop the business integration process (Parrotta: Paragraph 8 – storing mapping of selected visual objects to user data profile; Paragraphs 22 and 78 - storing user data profile; Paragraph 218 – storing data associated with user actions or interactions with visual object, store data associated with user interactions along with metadata indicating content of the interaction, such as time, date, location, in a log, maintain a log of user actions, such as selection and/or application of visual objects along with metadata associated with the user actions; Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 16, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11, wherein metadata descriptive of each individual user's experience with the integration application development platform for grouping with similar users includes metadata descriptive of geographic location (Patterson: Paragraphs 27, 30 and 39 and Claim 8 - metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).

With respect to claim 17, Gujarathi in view of Parrotta in view of Patterson in view of Knupfer and in further view of Roman discloses the method of claim 11, further comprising:
receiving a notification at the network interface device a question from the first user indicative of a request for help regarding a business integration process under development (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization); and
forwarding the question to a second user in the application developing platform community collaboration system to answer the question of the first user based on a level of similarities to indicate grouping between a first user application development platform profile assigned to a first user and a second integration application user profile assigned to the second user (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujarathi (US Pub 2019/0179664) in view of Patterson (US Pub 2018/0300787) and in further view of Knupfer (US Pub 2020/0258045) in view of Roman (US Pub 2016/0148330).

With respect to claim 18, Gujarathi discloses an information handling system operating an integration application development platform user profiling module comprising:
a processor (Gujarathi: Paragraph 35);
a memory (Gujarathi: Paragraph 35);
a graphical user interface (Gujarathi: Paragraphs 37 and 38);
a network interface device receiving a query from the first user (Gujarathi: Paragraphs 19 and 59 – receiving a query from a user; Paragraphs 40 and 45 – network interface device);
an integration application development platform user profiling module to determine an integration application user profile for users of an integration application development platform for generating business integration processes (Gujarathi: Paragraphs 15 and 22 – business integration application management system; Paragraph 34 and 58-60 – business integration process modeled by a user by adding visual elements representing integration process components provided via a visual graphical user interface, modules executing instruction provided by users; Paragraphs 38, 63, 96, and 123 - creating a profile in response to input specific to business integration application development process provided by users, customized data integration software application developed by the users),
Gujarathi discloses creating a profile in response to visual element types specific to business integration application development process selected by users, however, Gujarathi does not explicitly disclose:
the user profile based on metadata descriptive of:
each individual user's experience, the metadata for each individual user's experience used to group similar users; and
each individual user's skill level indicating a number by a user;
The Patterson reference discloses a user profile based on metadata descriptive of each individual user's experience, the metadata for each individual user's experience used to group similar users, and each individual user's skill level (Patterson: Paragraphs 27, 30 and 39 and Claim 8 – maintaining and updating metadata associated with a plurality of agent profiles, agent profiles using a plurality of metadata describing information associated with the agents, the agent’s industry or organization, location of the agent, skill, expertise, time to response rate, years of experience, etc., display a listing of agent profiles available based on matching the metadata of the agent profiles).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi and Patterson, to have combined Gujarathi and Patterson. The motivation to combine Gujarathi and Patterson would be to determine a list of available users by matching the metadata of the user profiles.
Gujarathi discloses user profiles being created in developing business integration processes in response to processing visual elements in business integration processes developed by the user, and Patterson discloses user profiles based on metadata descriptive of user experience and skill level, however, Gujarathi and Patterson do not explicitly disclose:
user's skill level indicating a number by a user;
The Knupfer reference discloses a user’s skill level indicating a minimum threshold number by the user (Knupfer: Paragraphs 9, 98, and 106 – user skill level maintained for a user profile, receive response input, track and register user interaction, update user skill level maintained for the user profile based on the response input and user interactions, for a particular skill user must have minimum threshold number of response tagged with that particular skill, search result listing candidates matching a desired skill level based on minimum threshold number for a requisite skill specified by the search criteria).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Patterson, and Knupfer, to have combined Gujarathi, Patterson, and Knupfer. The motivation to combine Gujarathi, Patterson, and Knupfer would be to display a list of skilled candidate that match a desired skill level.
Gujarathi discloses user profiles, Patterson discloses displaying a list of agent profiles available based on matching metadata of the agent profiles with a search criteria, and Knupfer discloses searching for candidates matching a minimum skill specified in their profiles, however, Gujarathi, Patterson, and Knupfer do not explicitly disclose:
matching the user profile of the first user with other users within a community collaboration system based on similarity of each individual user's experience and a higher user skill level above the first user.
The Roman reference discloses matching a user profile of a first user with other users within a community collaboration system based on similarity of each individual user's experience and a higher user skill level above the first user (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gujarathi, Patterson, Knupfer, and Roman, to have combined Gujarathi, Patterson, Knupfer, and Roman. The motivation to combine Gujarathi, Patterson, Knupfer, and Roman would be to routing a request for assistance to a user based on associated skill set and level of expertise (Roman: Paragraphs 2, 4, and 13). 

With respect to claim 19, Gujarathi in view of Patterson in view of Knupfer and in further view of Roman discloses the information handling system of claim 18, wherein matching the integration application user profile of the first user with other users further comprises:
the processor parsing the text of the query from a first user (Gujarathi: Paragraphs 19 and 59 – receiving a query from a user; Roman: Paragraphs 62, 77, and 78 – receive a request from a user);
the processor executing a text analytics module to compare key words in the parsed query with other integration application user profiles associated with the other users (Roman: Paragraphs 62, 77, and 78 – receive a request from a user, parsing the request to determine a plurality of keywords, retrieve information related to content associated with the request, retrieve a user profile, determine a plurality of tags associated with the request based on the keywords, the information related to the content, and the user profile, matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches); and
the processor forming a preliminary list of potential other users within an integration application development platform community collaboration system that may address the first user's query, wherein the key words include text describing one of an error messages, a visual element, or a combination thereof (Roman: Paragraphs 62, 77, and 78 – matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element; Paragraphs 70 and 81 – community of users in a collaboration environment).

With respect to claim 20, Gujarathi in view of Patterson in view of Knupfer and in further view of Roman discloses the information handling system of claim 19, wherein matching the integration application user profile of the first user with other users further comprises further limiting the preliminary list of potential other users by:
the processor comparing the user profile associated with the first user to the other users found on the preliminary list and matching the integration application user profile of the first user with a second user profile most similar to the first user's profile based on type of visual elements used or an industry sector in which a business integration process is used (Roman: Paragraphs 62, 77, and 78 – matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element such as a video; Paragraphs 70 and 81 – community of users in a collaboration environment; Paragraphs 30 and 68 – providing a ranked list of users based on a match score within a company or organization); and
a network interface device transmitting a request that a user associated with the second user profile engage with the first user to address the first user's query (Roman: Paragraphs 62, 77, and 78 – matching the plurality of tags to a skill set associated with a plurality users having profile attributes that match a skill set, displaying ranked list of users and routing the request to a user based on the matches; Paragraphs 51 and 72 – user text input describing question or a problem about a code or visual element; Paragraphs 70 and 81 – community of users in a collaboration environment).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
September 24, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164